reason to move constitutes an actual advantage); Schwartz v. Schwartz,
                  107 Nev. 378, 382-83, 812 P.2d 1268, 1271 (1991). If the court finds an
                  actual advantage, the court must then weigh the relevant factors set forth
                  in Schwartz. Trent v. Trent, 111 Nev. 309, 314-15, 890 P.2d 1309, 1312-13
                  (1995). Under Schwartz, when determining whether to grant a parent's
                  motion to relocate, the court must consider whether (1) the move will
                  likely improve the custodial parent and the child's qualify of life; (2) the
                  custodial parent's motives are honorable; (3) the custodial parent will
                  comply with the court's visitation orders; (4) the noncustodial parent's
                  motives for resisting the move are honorable; and (5) the noncustodial
                  parent will have a realistic opportunity to exercise visitation if the move is
                  approved, so that the parent's relationship with the child will be
                  adequately fostered. 107 Nev. at 382-83, 812 P.2d at 1271.
                              Having considered the parties' arguments and the record on
                  appeal, we conclude that the district court did not abuse its discretion in
                  granting respondent's motion to relocate with the minor children.     Wallace

                  v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that
                  this court reviews district court child custody decisions for an abuse of
                  discretion). The record demonstrates that while the district court
                  acknowledged the difficulty involved in allowing a parent to relocate to a
                  foreign country with the minor children, the court conducted a lengthy
                  analysis of respondent's basis for requesting the relocation and each of the
                  Schwartz factors before granting respondent's motion. Further, despite
                  appellant's assertion to the contrary, Schwartz does not require a change
                  in circumstances to occur before a party seeks to relocate.    Schwartz, 107

                  Nev. at 382, 812 P.2d at 1270 (explaining that tlemoval of minor


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    em
                children from Nevada by the custodial parent is a separate and distinct
                issue from the custody of the children"). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 1




                                                                                        J   .




                                                            Hardesty


                                                                6      ,VA
                                                                    Dirdi              , J.
                                                            Douglas



                                                            Cherry



                cc: Hon. William B. Gonzalez, District Judge, Family Court Division
                     Pecos Law Group
                      Zernich Law Office
                      Eighth District Court Clerk




                      1 We have determined that this appeal should be submitted for
                decision on the fast track statement and response and the appellate record
                without oral argument. See NRAP 3E(g)(1); see also NRAP 34(0(1).



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A